Title: To George Washington from Lieutenant Colonel James Wilkinson, 24 October 1777
From: Wilkinson, James
To: Washington, George

 

Sir
East Town [Pa.] October 24th 1777

I have this Moment arrived here, on my Way to Congress, with dispatches from Major General Gates; and being Uncertain whether your Excellency is apprized of the Fact; I think it my duty to congratulate you, on Lt Genl Burgoynes Surrender to the American Arms—This fortunate Event took place on the 17th Inst., & put us in possession of Six General officers, five thousand Combitants, five thousand stand of Arms, and twenty Seven Peices of well sorted brass Ordnance with fixed Ammunition Compleat. I have the further pleasure to assure your Excellency that we have made during the Campaign upwards of two thousand discretionary Prisoners among whom are several Field Officers & a large Proportion of Subordinate ones. The most Material Article in the Convention between Major Genl Gates & Lt Genl Burgoyne, is, that the latter with his Army are allowed to return to great Britain, on parole not to bear Arms against America during the present Contest.
The Incendiary Crew from N. York continue to ravage the Banks of the North River—The dwellings of Judge Livingston & Mrs Montgomery have, among many others, shared the Fate of Esopus. I have the Honor to be Your Excellencies, Obliged, Obedt & ready Servant

James Wilkinson

